      Case 4:14-md-02541-CW Document 1278 Filed 02/14/20 Page 1 of 3


     D. ERIK ALBRIGHT (pro hac vice)
 1   FOX ROTHSCHILD LLP
     300 N. Greene Street, Suite 1400
 2   Greensboro, NC 27410
     Telephone: (336) 378-5200
 3   Facsimile: (336) 378-5400
     Email: ealbright@foxrothschild.com
 4
     JONATHAN P. HEYL (pro hac vice)
 5   FOX ROTHSCHILD LLP
     101 N. Tryon St., Suite 1300
 6   Charlotte, NC 28246
     Telephone: (704) 384-2600
 7   Facsimile: (704) 384-2800
     Email: jheyl@foxrothschild.com
 8
     ALEXANDER HERNAEZ (SBN 201441)
 9   JEFFREY POLSKY (SBN 120975)
     FOX ROTHSCHILD LLP
10   345 California St.
     Suite 2200
11   San Francisco, CA, 94104-2670
     Telephone: (415) 364-5566
12   Facsimile: (415) 391-4436
     Email: ahernaez@foxrothschild.com
13
14
     Attorneys for Defendant
15   ATLANTIC COAST CONFERENCE
16
                            IN THE UNITED STATES DISTRICT COURT
17                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
18
19   IN RE NATIONAL COLLEGIATE                   Case No(s).   14-md-02541-CW
     ATHLETIC ASSOCIATION ATHLETIC                             14-cv-02758-CW
20   GRANT-IN-AID CAP ANTITRUST
     LITIGATION                                  NOTICE OF APPEARANCE OF
21                                               ALEXANDER HERNAEZ

22   THIS DOCUMENT RELATES TO:                   Hon. Claudia Wilken

23   ALL ACTIONS

24
25
26
             TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR
27
     ATTORNEYS OF RECORD:
28

     Notice of Appearance of Alexander Hernaez                         Case No(s). 14-md-02541-CW
                                                                                    14-cv-02758-CW
      Case 4:14-md-02541-CW Document 1278 Filed 02/14/20 Page 2 of 3



 1          PLEASE TAKE NOTICE that Alexander Hernaez and Jeffrey Polsky of the law firm Fox
 2   Rothschild LLP, 345 California St., Suite 2200, San Francisco, CA 94104, hereby enters their
 3   appearance as counsel of record for Defendant Atlantic Coast Conference in the above-referenced
 4   action. All pleadings and documents should be addressed to and served upon Alexander Hernaez
 5   and Jeffrey Polsky as follows:
 6          FOX ROTHSCHILD LLP
 7   ahernaez@foxrothschild.com
 8   jpolsky@foxrothschild.com
 9
     DATED: February 14, 2020                         FOX ROTHSCHILD LLP
10
                                                  By: /s/Alexander Hernaez
11                                                  ALEXANDER HERNAEZ
                                                    Attorneys for Defendant
12                                                  ATLANTIC COAST CONFERENCE
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Notice of Appearance of Alexander Hernaez   2                        Case No(s). 14-md-02541-CW
                                                                                       14-CV-02758-CW
      Case 4:14-md-02541-CW Document 1278 Filed 02/14/20 Page 3 of 3


                                         CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on February 14, 2020, I electronically filed the foregoing document

 3   with the Clerk of the Court using the CM/ECF system which will send notification to the email
 4   addresses registered.
 5
 6                                                /s/Alexander Hernaez
                                                  Alexander Hernaez
 7
 8
 9
10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Notice of Appearance of Alexander Hernaez    3                         Case No(s). 14-md-02541-CW
                                                                                         14-CV-02758-CW
